 Case 2:18-cv-00468-CW Document 50 Filed 08/25/20 PageID.257 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


 JOSEPH A. GOMEZ,                                         ORDER GRANTING
                                                    STIPULATED MOTION TO DISMISS
        Plaintiff,
                                                           WITH PREJUDICE
 v.                                                    Case No. 2:18-CV-00468-CW-PMW

 ANDREW O’GWIN                                            District Judge Clark Waddoups

        Defendant.                                      Magistrate Judge Jared D. Bennett


       The Court, after review of the STIPULATED MOTION TO DISMISS WITH

PREJUDICE, and for good cause appearing, the Court hereby grants the request and

dismisses all claims with prejudice. The parties are to pay their own fees and costs.

       IT IS SO ORDERED.

               DATED this 25th day of August, 2020.

                                                     BY THE COURT:




                                                     Clark Waddoups
                                                     United States District Judge
